Citation Nr: 0015440	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for asbestosis as due to 
claimed exposure to asbestos in service.  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel







INTRODUCTION

The veteran had active service from June 1959 to June 1961.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by the RO.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran currently suffers from asbestosis or other lung 
disability due to asbestos exposure or other disease or 
injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The claim of service connection for asbestosis as due to 
claimed exposure to asbestos in service is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he currently suffers 
from asbestosis as a result of exposure to asbestos while 
serving with an artillery in the Army during active military 
service.  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Although the veteran asserts that he has current disability 
as the result of the asbestos exposure in service, these 
assertions alone cannot make the claim well grounded if there 
is no medical of a nexus between any current disability and 
any disease or injury in service.  See Savage v. Gober, 10 
Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 
(1995) (lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court 
observed that there had been no specific statutory guidance 
with regard to claims of service connection for asbestosis 
and other asbestos-related diseases and that the Secretary 
had not promulgated any regulations.  

However, it was noted that VA had provided adjudicators with 
some guidance in addressing claims involving asbestos 
exposure.  VA recognizes that:

[A]sbestos particles have a tendency to break 
easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can 
produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(a)(1). VA further recognizes that:

High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard 
workers.  This is significant considering that, 
during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans 
were exposed to [asbestos] since it was used 
extensively in military ship construction.  Many of 
these people have only recently come to medical 
attention because the latent period varies from 10 
to 45 or more years between first exposure and 
development of the disease.  Also of significance 
is that the exposure to asbestos may be brief (as 
little as a month or two) or indirect (bystander 
disease).

VA also recognizes that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include 
dyspnea on exertion, and end-respiratory rales over the lower 
lobes.  Veterans Benefits Administration Manual M21-1, part 
VI, paragraph 7.21(c).

In addition, VA has issued a circular entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988) (DVB 
Circular) which presents pertinent facts and information 
regarding the relationship between asbestos exposure and the 
development of disease.  As noted hereinabove, the provisions 
of this circular were also later incorporated in VA 
Adjudication Procedure Manual, M21-1, Part VI, par. 7.21 
(October 3, 1997).  

The DVB Circular emphasizes the following criteria which must 
be taken into account by VA when adjudicating asbestos 
claims: First, "the latent period varies from 10 to 45 or 
more years between first exposure and development of the 
disease"; second, "[p]ersons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer"; and third, "U.S. 
Navy veterans were exposed to chrysolite products as well as 
amosite and crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction."  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

In this case, the veteran contends that he incurred daily 
exposure to asbestos while serving with an artillery unit 
during service.  However, there is no evidence of record 
indicating that the veteran was actually exposed to asbestos 
in connection with his Army service.  The veteran also has 
not provided specific information referable to the nature of 
the claimed exposure to make his assertions credible in the 
Board's opinion.  

It is pertinent to add in this regard that the service 
medical records are negative for any complaints, findings, or 
diagnosis of a pulmonary disability or asbestos exposure.  

The private records from the Pleasant Valley Hospital show 
that the veteran was admitted in April 1986 with complaints 
of severe chest pain.  Final diagnosis was that of acute 
anteroseptal wall myocardial infarction.  

The private inpatient treatment records dated in June 1987 
from the Grant Medical Center show that the veteran was 
discharged with final diagnoses of chest pain, secondary to 
acute esophagitis with ulcerations, arteriosclerotic heart 
disease with angina pectoris and diabetes mellitus.  In July 
1987, an upper gastrointestinal esophagogastroduodenoscopy 
was performed.  The impression was that of severe reflux 
esophagitis with ulceration.  

The private treatment reports from Mount Carmel Medical 
Center dated in January 1988 show that the veteran was 
admitted with complaints of dizziness and chest pressure.  
Past medical history included that of an anterior myocardial 
infarction in April 1986, esophageal ulcers in August 1987 
and a history of diabetes mellitus.  Additional records from 
Mount Carmel Medical Center dated in June 1988 show that the 
veteran was treated for a kidney stone.  

The private medical records dated in August 1995 from St. 
Mary's Hospital show treatment for a heart attack with 
diagnoses of cardiac arrest, adult respiratory distress 
syndrome and insulin dependence diabetes mellitus.  

VA outpatient treatment records dated in 1997 and 1998 show 
that the veteran was diagnosed with status post myocardial 
infarction, coronary artery disease, diabetes mellitus, 
hypertension and chronic obstructive pulmonary disease 
(COPD).  These records also show that the veteran reported 
having smoked a pack of cigarettes per day and refusing 
smoking cessation.  Chest x-ray studies dated August 1997 
show that the cardiac silhouette was not grossly enlarged.  
There was no evidence of acute pulmonary infiltration.  The 
hemidiaphragms were well visualized and the costophrenic 
angles were sharp.  Impression was that of a negative 
examination.  

Private pulmonary function testing records from Dominic 
Gaziano, M.D. dated in February 1997 noted that the veteran 
had moderate obstructive ventilating impairment.  Total lung 
capacity was normal with mild air therapy.  

Recent VA outpatient treatment records from 1998 and 1999 
show treatment for diabetes mellitus, gastrointestinal 
distress, and diabetic foot care.  Diagnoses included those 
of diabetes mellitus, coronary artery disease, hypertension 
and chronic obstructive pulmonary disease.  Chest x-ray 
studies in October 1998 showed no evidence of cardiopulmonary 
abnormality.  Impression was that of no acute disease 
process.  

Records received from the Social Security Administration show 
treatment for heart disease and diabetes mellitus.  

Based on its review of the entire evidentiary record, the 
Board finds no competent evidence to support the veteran's 
assertions that he had been exposed to asbestos in connection 
with his service in an artillery unit in the Army.  Moreover, 
there is no medical evidence showing a nexus between the 
currently reported COPD or any other disability and his 
claimed exposure to asbestos during service.  There is no 
medical evidence showing that he is suffering from asbestosis 
or other disability linked by VA to asbestos in service.  

Furthermore, the veteran asserts that the recent VA 
outpatient treatment records show treatment for a pulmonary 
disability, but the records show only a diagnosis of COPD and 
no treatment in that regard.  The treatment at a VA Medical 
Center appeared to be limited to the veteran's heart disease 
and diabetes mellitus.  

There is no competent evidence of record, other than the 
appellant's assertions, that his current respiratory 
disability , diagnosed as COPD, is related to his alleged 
exposure to asbestos in service.  As the appellant is not 
shown to have the requisite medical expertise, he is not 
competent to express an authoritative opinion as to this 
matter.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Thus, the Board finds that a well-grounded claim of service 
connection for asbestosis as due to claimed exposure to 
asbestos in service has not been presented.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

A review of the correspondence in this case, to include the 
statement of the case shows that the RO fulfilled its 
obligation under 38 U.S.C.A. § 5103(a) (West 1991) as the 
veteran was fully informed of the reason for the denial of 
his claim and was advised of what evidence was needed in 
order to support his claim.  



ORDER

Service connection for asbestosis as due to claimed asbestos 
exposure is denied, as a well-grounded claim has not been 
presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

